DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 has been reviewed and are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-27 are drawn to a method, a program product and an apparatus, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 13 and 25 recite transmitting the first prescription for a patient, wherein the first prescription comprises a first set of instructions to achieve alignment of bones, receiving patient information…, analyzing the patient information to determine a communication to output to the patient, determining to output the patient based on analysis of the patient information received from the patient, sending the second prescription based on results of analyzing the patient information wherein the 
The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computer”, “processor”, “memory”, “patient device”, “bone alignment device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are 
The claims recite the additional element of transmitting by the computer to a patient device to achieve alignment via a bone alignment device, “receiving patient information from a patient device associated with the patient to monitor the patient”, “sending by the computer to the patient device associated with the patient device” which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 21, that “a patient device may be a smartphone, a tablet computer, or any other type of electronic device capable of providing one or both of input and output of information”. 
-paragraph 20 recites “The illustrated bone alignment device 1 is a six-axis external fixator. In other embodiments, a bone alignment device may be any device capable of coupling to two or more bones or pieces of bone and moving or aligning the bones or pieces of bone relative to one another. In yet other embodiments, a device for use in a system within the scope of embodiments of the invention may be any type of medical device for which a set of instructions to be accomplished over a predetermined period of time, or prescription, of any type is useful for the operation of the device”.

The claims recite the additional element of transmitting by the computer to a patient device to achieve alignment via a bone alignment device, “receiving patient information from a patient device associated with the patient to monitor the patient”, “sending by the computer to the patient device associated with the patient device” which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12, 14-24, 26-31 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 13, 16-18, 25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Austin (2003/0191466) in view of Edelhauser (2014/0236153).
With respect to claim 1 Austin a method, in a computer comprising a processor and a memory, wherein the memory comprises instructions which are executed by the processor to configure the computer to implement a first prescription for a patient that operates to perform the method, wherein the method comprises: 
transmitting, by the computer to a patient device, the first prescription for a patient, wherein the first prescription comprises a first set of instructions to achieve alignment of bones of the patient via a bone alignment device (Austin Fig 3 paragraph 51 “the network may be a local area network or a wide area network such as the Internet. In some embodiments, all of the programs that are run to accomplish the tasks may be run on one or more of the computer systems, and another of the computer systems may merely be used to display data. Alternatively, the programs run may be run partially on several computer systems, with data and instructions being shared over the network”); 

analyzing, by the computer, the information received from the patient device to determine a communication to output to a patient (Austin paragraph 51 and 73 “progress representations available by selecting "View" are useful in determining whether coupling structures such as pins and wires are likely to interfere with struts and fixation elements during the course of an alignment. A visual inspection of the representations is useful to determine interference in some circumstances. Additionally, the pins and wires themselves may be modeled and tracked in some embodiments of the invention”); 
determining, by the computer, a second prescription to output to the patient device based on the analysis of the patient information received from the patient device and (Austin paragraph 72 and 79 “a computer assisted engineering program is used to determine these coordinates. The coordinates may be used in conjunction with data about the deformity of the bone and known transformation equations to determine the amount that the struts 1-6 must be adjusted to align the bone fragments. The transformation equations in effect track the spatially associated locations of the 
sending, by the computer, to the patient device associated with the patient, the second prescription based on results of analyzing the patient information, wherein the second prescription comprises a second set of instructions to achieve the alignment of the bones of the patient (Austin paragraph 51 and 74 “In some embodiments of the invention, the configuration of the fixation device and selection of struts is optimized by the program itself. For example, during the process of preoperative or intraoperative planing, if a proposed alignment was determined to result in exceeding a strut parameter before alignment would be achieved, placement of the second fixation element could be altered to avoid strut replacement. Such an embodiment avoids the additional cost of replacement struts”). 
Austin does not explicitly teach the second prescription causing at least one of: changing adjustments to alignment of the bones with respect to the first prescription, changing a predetermined period of time to achieve the alignment with respect to the first prescription, changing a distraction rate with respect to the first prescription, or a combination thereof.
Edelhauser teaches the correction plan 510 also aids a physician or surgeon in monitoring the progress of the correction of the bone deformity, for example by checking at periodic intervals that the struts of the fixation frame are in the proper position as called for by the correction plan (Edelhauser paragraph 60), which is interpreted as calculating a revised set of instructions based on the determination). Edelhauser teaches the user advances through the LAF input screen 450 by entering LAF values 
One of ordinary skill in the art would have found it obvious to combine the teachings of Austin with Edelhauser with the motivation of providing for a more accurate correction plan (Edelhauser paragraph 58).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Austin and Edelhauser. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 is rejected as above.
Claim 25 is rejected as above.

With respect to claim 4 Austin in view of Edelhauser, teaches the method of claim 1 wherein the act of receiving information from the patient device includes receiving one or more of: pictures of the bone alignment device (Austin paragraph 51 and 72), information about adjustments of parts of the bone alignment device, readings of forces being transmitted through parts of the bone alignment device, information about pain experienced by a patient to whom the bone alignment device is coupled, and identification information associated with the bone alignment device (Austin paragraph 52). 
Claim 16 is rejected as above.
Claim 28 is rejected as above.

With respect to claim 5 Austin in view of Edelhauser teaches the method of claim 1 wherein the act of analyzing the information includes analyzing one or more of: pictures of the bone alignment device, information about adjustments of parts of the bone alignment device, information about pain experienced by a patient to whom the bone alignment device is coupled, readings of forces being transmitted through parts of the bone alignment device, and identification information associated with the bone alignment device (Austin paragraph 52). 
Claim 17 is rejected as above.
Claim 29 is rejected as above.

With respect to claim 6 Austin in view of Edelhauser teaches the method of claim 1 further comprising displaying an image of the bone alignment device on the patient device at one or more stages of adjustment to illustrate to a patient how the bone alignment device should appear at each stage of adjustment, respectively (Austin paragraph 72). 
Claim 18 is rejected as above.
Claim 30 is rejected as above.



Claim 2-3, 7-10, 14-15, 19-22, 26-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Austin (2003/0191466) in view of Edelhauser (2014/0236153) and Stark (6371123).
With respect to claim 2 Austin in view of Edelhauser, Sanders and Stark teaches the method of claim 1. Austin does not disclose the computer configured to receive the patient information from the patient device to monitor for compliance with the first prescription and generate a notice if information is not received from the patient device that confirms compliance with the first prescription. 

 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the orthopedic prescription of Austin ,Edelhauser  and Sanders to monitor compliance as taught by Stark (column 7, lines 25-32) for the advantage of following the device as it follows the prescription because it is desirable to check the accuracy of the device (Austin: paragraph (00721).
Claim 14 is rejected as above.
Claim 26 is rejected as above.

With respect to claim 3 Austin in view of Edelhauser teaches the method of claim 2, wherein the notice generated is transmitted to the patient device, and a device associated with a treating health care provider (Austin paragraph 60).
Claim 15 is rejected as above.
Claim 27 is rejected as above.

With respect to claim 7 Austin in view of Edelhauser, and Stark teaches the method of claim 1. Austin does not disclose further comprising receiving a unique identifier on the bone alignment device from the patient device, the computer to log in the patient device automatically to receive the patient information from the patient device..
Stark discloses placing a unique identifier on the bone alignment device (the prescription and the device associated with it have a unique protocol identifier; column 5, lines 1-8) such that when the unique identifier is read by the patient device, the patient device automatically logs into a server computer configured to receive information from the patient device (the handheld device 20 automatically updates (logs into and receives/sends information) the server 16; column 10, lines 1-15): 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the orthopedic prescription of Austin and Edelhauser and Sanders for communication to a handheld device as taught by Stark (column 5, lines 33-55) for the advantage of directly associating the orthopedic prescription with an individual patient.

Claim 31 is rejected as above.

With respect to claim 8 Austin in view of Edelhauser, teaches the method of claim 14 wherein instructions on the server computer compare the information received from the patient device regarding adjustments made to the bone alignment device to information regarding adjustments scheduled to be performed to carry out the set of instructions to be accomplished over a predetermined period of time (Austin paragraph 51 and 74).
Claim 20 is rejected as above.

With respect to claim 9 Austin in view of Edelhauser, and Stark teaches the method of claim 7 wherein instructions on the server computer compare the information received from the patient device regarding identity and usage to registered identity and usage information. 
Stark discloses placing a unique identifier on the bone alignment device (the prescription and the device associated with it have a unique protocol identifier; column 5, lines 1-8) such that when the unique identifier is read by the patient device, the patient device automatically logs into a server computer configured to receive information from the patient device (the handheld device 20 automatically updates (logs into and receives/sends information) the server 16; column 10, lines 1-15): 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the orthopedic prescription of Austin and Edelhauser for communication to a 
	Claim 21 is rejected as above.

With respect to claim 10 Austin in view of Edelhauser and Stark teaches the method of claim 21 wherein if the identity and usage information do not match registered identity and usage information, then the server computer generates and sends notices (Austin paragraph 57 and Fig. 9). 
Claim 22 is rejected as above.

Claim 11-12, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Austin (2003/0191466) in view of Edelhauser (2014/0236153) and Vishnubhatla (2012/0303388).
With respect to claim 11 Austin in view of Edelhauser teaches the method of claim 7. Austin does not disclose comprising a health care provider using information
received from the patient device to schedule a clinical visit for the patient to whom the bone alignment device is coupled.
Vishnubhatla discloses a health care provider using information received from the patient device to schedule a clinical visit for the patient to whom the bone alignment device is coupled (data sent from a patient care device is forwarded to an orthopedic department; care (such as an additional visit) is prescribed based on this data; paragraphs (0354), [0480)-(04811).

Claim 23 is rejected as above.

With respect to claim 12 Austin in view of Edelhauser, teaches the method of claim 11 wherein the information regarding one or more adjustments made to the bone alignment device comprises a picture of the bone alignment device (Austin Fig 2); and wherein the method further comprises specifying, on the patient device, a perspective at which the picture of the bone alignment device is to be taken (Austin paragraph 18). 
Claim 24 is rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3686

/REGINALD R REYES/Primary Examiner, Art Unit 3626